DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 08/05/2022 with resubmitted art continues to fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because: Sweeney et al. Application and Testing, General Dynamics does not have a date. 
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
Design, AM processing mirror made of aluminum silicon alloy for space applications, Optical Engineering, Enrico Hilpert (‘Hilpert), 10/27/2020
Clever Support: Efficient Support Structure Generation for Digital Fabrication, Vanek et al. (‘Vanek hereafter) 2014.
Optical Fabrication of Lightweighted 3D printed mirrors, Herzog et al. (‘Herzog hereafter) 11/10/2015.
U.S. 2019/0337220 Beyerle et al. (‘Beyerle hereafter), App 15/969005
GPI Material Data Sheet (MDS) for AlSi10Mg. (GPI hereafter). 05/2014
U.S. 4,492,669 Gerald Gould (‘Gould hereafter), Filed 03/21/1983; 
Wikipedia; beryllium; Young’s Modulus as 287 GPa with a melting point of 1287 degree C. https://en.wikipedia.org/wiki/Beryllium#:~:text=Beryllium%20is%20a%20steel%20gray,point%20of%201287%20%C2%B0C.
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 20 are currently being examined. 
Claims 11 - 19 have been withdrawn.
No Claims have been canceled.
No Claims are allowed or objected to for allowable subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Design, AM processing mirror made of aluminum silicon alloy for space applications, PCT/ US2020/049806 Optical Engineering Enrico Hilpert (‘Hilpert-PCT hereafter), and further in view of Clever Support: Efficient Support Structure Generation for Digital Fabrication, PCT/US2020/049806, Vanek et al. (‘Vanek hereafter).

Regarding Claim[s] 1, ‘Hilpert-PCT discloses all the claim limitations including: A 3D printed high stiffness-to-weight reflective optic (‘Hilpert-PCT, Pg 1, Col. 1, Introduction, “Additive manufacturing (AM) methods offer new concepts for the fabrication of metal optics, which can overcome the specific limitations of cutting technologies. Complex internal lightweight structures can be designed with a variety of configurations, such as periodical structures, honeycomb cells.” “Beryllium, aluminum, and also titanium alloys are of great importance for lightweight applications due. to their high specific stiffness.”) comprising: 
an internal mirror cavity located within an exterior mirror shell comprising a closed-face back (‘Hilpert-PCT, Fig 1a & 1b, Pg 1, Col. 2, Para 3)
said internal mirror cavity comprising a 3-dimensional space-filling volumetric lattice structure (‘Hilpert-PCT, Pg 1, Col. 1, Para 1, "Complex internal lightweight structures can be designed with a variety of configurations, such as periodical structures, honeycomb cells, and aperiodical or topology-optimized structures." Pg 2, Col 1, Para 1, "For generation of the interior structures, the article focuses on so-called Voronoi cells, which are a dual pattern to a certain point distribution."); and a plurality of 3D-printed sacrificial integrated structures printed on said close-face back, wherein said 3D-printed sacrificial integrated structures have two or more legs (‘Hilpert-PCT, Pg 5, Col. 2, Para 2, "This AM-related data processing includes the orientation of the CAD model within the building volume, the addition of supporting structure, and finally the slicing of the complete model into thin layers. In Fig. 7, the orientation and the added support structure are shown using the software "Materialise Magics." Pg 6, Fig 7, Caption. "Mirror model with support structure.” Pg 1, Col 2, Para 3, “The postprocessing after the AM process comprises a conventional machining to obtain the final geometry of the mirror base body and a first ultraprecise diamond turning process.” Machining is done eliminating the support structure/ legs. Compare Fig 1 to Fig 7. Support Structure is understood to be machined and sacrificed, and capable of having two or more legs). 
Except, ‘Hilpert is silent regarding: wherein each said leg comprises an individually frangible segment whereby a top planar surface of each said sacrificial integrated structure is adequately supported by all legs for resisting machining stresses, and each leg is individually severable, 
whereby each said sacrificial integrated structure is removable upon individual severing of each leg frangible section.
		However, ‘Vanek teaches: 3D printed structures with sacrificial integrated structure with two or more legs (branches, tree-like or leaves) Pg 8, Col. 1, Para 3,  “We have introduced an optimization framework attempting to minimize the supporting structures needed to 3D print objects containing overhangs. The object is first oriented into an optimal position and points requiring the support are detected. A tree-like structure supporting these points is constructed by merging the struts from initial points (leaves) into a single strut (stem) by using a greedy strategy. This support structure is fast to build and requires much less material to print than supports generated by other 3D printing software packages with support generators. We have been able to save almost one half of the support material as compared to 3D software shipped with the 3D printer while printing the model significantly faster.” The ends of the branches are acting as frangible legs. Pg 7, Col, 1, Para 4, “To allow easy detachment of the support from the rest of the model, a tip is added at its end as shown in Figure 11. Correct length of the tip depends again on the 3D printer and experiments were necessary to find the best value (we used the length of 1 mm).” 
		Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Hilpert-PCT to to include the use of the two or more legs, wherein each said leg comprises an individually frangible segment, and each leg is individually severable, whereby each said sacrificial integrated structure is removable upon individual severing of each leg  frangible section as taught by ‘Vanek where the columns of the 3D printed integrated structures of ‘Hilpert to reduce 3D printing time and material usage (‘Vanek, Abst)

Regarding Claim[s] 2, ‘Hilpert-PCT & ‘Vanek disclose all the claim limitations including: 3D printed sacrificial integrated strictures are tripods, said tripods comprising legs with varied lengths and said top planar surface (‘Vanek, Fig 7, shows a tripod with varied lengths).

Regarding Claim[s] 4, ‘Hilpert-PCT & ‘Vanek disclose all the claim limitations except is silent regarding: wherein said lattice comprises a printed lattice topology selected from triangular hybrid, truncated octahedron, gyroids, cubic truss, octet truss, truncated tetrahedron, and Archimedean solids.
It would have been an obvious matter of design choice to change the shape of the lattice to be a triangular hybrid, truncated octahedron, gyroids, cubic truss, octet truss, truncated tetrahedron, and Archimedean solids since such a modification would have involved a mere change in the size of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F2d 669, 149 USPQ 47 (CCPA 1966).

Regarding Claim[s] 5, ‘Hilpert-PCT & ‘Vanek disclose all the claim limitations including: lattice comprises an open-cell tetragonal printed lattice topology (‘Hilpert-PCT, Pg 1, Col. 1, Introduction, “Additive manufacturing (AM) methods offer new concepts for the fabrication of metal optics, which can overcome the specific limitations of cutting technologies. Complex internal lightweight structures can be designed with a variety of configurations, such as periodical structures, honeycomb cells.”).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Hilpert-PCT  and further in view of ‘Vanek and in further view of Optical Fabrication of Lightweighted 3D printed mirrors, Herzog et al. (‘Herzog hereafter).

Regarding Claim[s] 3, ‘Hilpert-PCT & ‘Vanek disclose all the claim limitations except is silent regarding: powder metal material callout of an AlSi10Mg alloy.
However, ‘Herzog does teach: Abst, creation of lightweight optical grade mirrors using AlSi10Mg aluminum alloy. Pg 4, #9, teaches aluminum powder layer
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Hilpert-PCT with a powder metal material from an AlSi10Mg aluminum alloy as taught by ‘Herzog in order to provide mirrors with a high specific stiffness (‘Herzog, Abst).

Claim 6 - 8  & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Hilpert-PCT  and further in view of ‘Vanek and in further view of U.S. 2019/0337220 Beyerle et al. (‘Beyerle hereafter).

Regarding Claim[s] 6, ‘Hilpert-PCT & ‘Vanek disclose all the claim limitations including: said lattice comprises tetragonal unit cells (‘Hilpert-PCT, Pg 1, Col. 1, Introduction, “Additive manufacturing (AM) methods offer new concepts for the fabrication of metal optics, which can overcome the specific limitations of cutting technologies. Complex internal lightweight structures can be designed with a variety of configurations, such as periodical structures, honeycomb cells.”)
Except ‘Hilpert-PCT is silent regarding: of about 0.40 inch [10.16mm] by about 0.40 inch [10.16mm].
However, ‘Beyerle does teach: Fig 2B, Para 0055,  Each of the dimension D.sub.1 and the dimension D.sub.2 may independently be between about 0.5 mm and about 25.4 mm, such as between about 0.5 mm and about 1.0 mm, between about 1.0 mm and about 1.5 mm, between about 1.5 mm and about 2.0 mm, between about 2.0 mm and about 2.5 mm, between about 2.5 mm and about 3.0 mm, between about 3.0 mm and about 4.0 mm, between about 4.0 mm and about 5.0 mm, between about 5.0 mm and about 7.5 mm, between about 7.5 mm and about 10.0 mm, between about 10.0 mm and about 15.0 mm, between about 15.0 mm and about 20.0 mm, or between about 20.0 mm and about 25.4 mm. In some embodiments, D.sub.1 is equal to about D.sub.2. In other embodiments, dimension D.sub.1 is greater than D.sub.2. In yet other embodiments, D.sub.2 is greater than D.sub.1. 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Hilpert-PCT with an open cell tetragonal unit cell of about 0.40 inch [10.6 mm] by  about 0.40 inch [10.6 mm] as taught by ‘Beyerle in order to provide an optimum size of open cell for weight and strength   (‘Beyerle, Para 0044).

Regarding Claim[s] 7, ‘Hilpert-PCT, ‘Vanek & ‘Beyerle disclose all the claim limitations including: said lattice comprises struts of about 0.040 inch diameter (‘Beyerle, Para 0026, As used herein, a property changing in one or more directions may include a property changing in a direction that is not mutually perpendicular to a so-called x-axis, y-axis, or z-axis. For example, electrical properties (e.g., electromagnetic properties, such as radar absorption capacity) and structural properties ( e.g., density, cell size, cell density, cell pitch, cell geometry, shear strength, compressive strength, tensile strength, another property, etc.) may be tailored in one or more directions.)

Regarding Claim[s] 8, ‘Hilpert-PCT, ‘Vanek & ‘Beyerle disclose all the claim limitations including: said mirror has a surface quality greater than or equal to about 64 Root Mean Square (RMS).
‘Beyerle does teach: Para 0003, In addition, multi-axis machining results in structures having high topographical variations (e.g., high surface roughness), such as over about 0.635 mm (0.025 inch) variation in surface roughness (i.e., a root mean square surface roughness of RMS 635 μm, a relatively high value for surface roughness). 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Hilpert-PCT with a mirror surface quality greater than or equal to about 64 RMS as taught by ‘Beyerle in order to provide 
reduction of radar absorbing structures e roughness (‘Beyerle, Para 0044).

Regarding Claim[s] 20, ‘Hilpert-PCT discloses all the claim limitations including: A 3D printed high stiffness-to-weight reflective optic (‘Hilpert-PCT, Pg 1, Col. 1, Introduction, “Additive manufacturing (AM) methods offer new concepts for the fabrication of metal optics, which can overcome the specific limitations of cutting technologies. Complex internal lightweight structures can be designed with a variety of configurations, such as periodical structures, honeycomb cells.” “Beryllium, aluminum, and also titanium alloys are of great importance for lightweight applications due. to their high specific stiffness.”) comprising: 
providing said mirror (‘Hilpert-PCT, Pg 8, Col. 1, Para 2, "This study shows the fabrication of a mass-reduced mirror for applications of spaceborne optical systems.") by: defining reflective optical specifications for a surface of said reflective optic  (‘Hilpert-PCT, Pg. 5, Col. 2, Para 1, "The design is chosen to have a spherical optical surface with a curvature radius of 201.4 mm and a mechanical diameter of 76.0 mm."; Pg. 7, Col. 2, Para 1, 13 - 7, Col. 1, Para 1 "The measured reflectivity of the completed mirror is between 95% and 98% in a wavelength range of 500 to 2500 nm."); 
investigating a lattice for a 3-dimensional space-filling volumetric lattice structure to support said reflective optic (‘Hilpert-PCT, Pg 1, Col. 1, Para 1, Figs 2 & 6, "Complex internal lightweight structures can be designed with a variety of configurations, such as periodical structures, honeycomb cells, and aperiodical or topology-optimized structures."; Pg 2, Para 1, "For generation of the interior structures, the article focuses on so-called Voronoi cells, which are a dual pattern to a certain point distribution."; Pg 2, Col. 1, Para 4, "Stable structures in biology are constituted in a way that they are optimized for certain load cases and low mass. Therefore, the optimization of internal structures begins by imitating biological structures. If one considers, e.g., the support cells of a bamboo stick its internal structure consists of quasi randomly distributed nearly equi-sized cells. In this article, these are modeled by using a Voronoi cell pattern, which is generated by a random distribution of points."); 
creating an assembly model from results of said lattice investigation   
(‘Hilpert-PCT, Pg 2, Col. 2, Para 2, "After generating a Poisson disk point distribution and the appropriate Voronoi cells using Mathematica, these are transferred into the Surface Evolver software by utilizing the .fe file format."; Pg 3, Col. 1, Para 1, "This leads to a structure that respects Plateau’s laws (e.g., Refs. 16.18), i.e., 1.each face has constant mean curvature, 2. three faces meet at equal dihedral angles of 120 deg along cell edges, 3. four edges join at equal tetrahedral angles of arcos(.1.3). 109.47 deg at each cell vertex, and is very stable due to its statistical nature. The structure generated for the model consists of straight lines, which means that the edges of the two-dimensional model optimized by the Surface Evolver were not further divided into segments."); 
printing a mirror assembly from said assembly model (‘Hilpert-PCT, Pg 5, Col. 2, Para 3 "Transferring the sliced data onto the SLM machine (Concept Laser M2 Cussing), the physical buildup of the part can be accomplished. Figure 8 shows the schematic setup of the SLM machine."), 
said assembly comprising a plurality of 3D-printed sacrificial integrated support structures printed on a close-face back of said mirror assembly, 
wherein said 3D-printed sacrificial integrated structures have two or more legs (‘Hilpert-PCT, Pg 5, Col. 2, Para 2 ''This AM-related data processing includes ... the addition of supporting structure ... "; Pg 6, Fig 7, Caption "Mirror model with support structure.", Pg 1, Col 2, Para 3, “The postprocessing after the AM process comprises a conventional machining to obtain the final geometry of the mirror base body and a first ultraprecise diamond turning process.” Machining is done eliminating the support structure/ legs. Compare Fig 1 to Fig 7. Support Structure is understood to be machined and sacrificed, and capable of having two or more legs),
performing a heat treatment on said printed mirror assembly (‘Hilpert-PCT, Pg 6, Col. 1, Para 2 "After the build up by SLM is completed, the remaining powder is removed from the interior, followed by a stress relieving heat treatment.");
machining a mirror surface on said surface of said reflective optic (‘Hilpert-PCT, Pg 6, Col. 2, Para 1, "After this step, the optical surface is milled. All other faces are not machined as this is not necessary ... The optical surface is then processed by ultraprecise (submicron accuracy) diamond turning."); and 
removing Foreign Object Debris comprising removing said plurality of sacrificial integrated support structures (‘Hilpert-PCT, Pg 6, Col. 1, Para 2, Fig 7, Finally, the mirror substrate is separated from the building platform and cleaned more thoroughly using an ultrasonic bath. understood to act as Foreign Object Debris and sacrificial integrated support structures, Fig 7, Pg 6, Col. 2, Para 1 "First, the mirror is mounted upside down with respect to plane A, see Fig. 6. The backside is then milled to the desired measure ... the backside is flattened by lapping ... "), 
Except, ‘Hilpert is silent regarding: said step of removing said plurality of sacrificial integrated support structures comprising severing an individually frangible segment of each leg of each sacrificial integrated support structure, and
wherein each said leg comprises an individually frangible segment whereby a top planar surface of each said sacrificial integrated structure is adequately supported by all legs for resisting machining stresses. 
		However, ‘Vanek teaches: 3D printed structures with sacrificial integrated structure with two or more legs (branches, tree-like or leaves) Pg 8, Col. 1, Para 3,  “We have introduced an optimization framework attempting to minimize the supporting structures needed to 3D print objects containing overhangs. The object is first oriented into an optimal position and points requiring the support are detected. A tree-like structure supporting these points is constructed by merging the struts from initial points (leaves) into a single strut (stem) by using a greedy strategy. This support structure is fast to build and requires much less material to print than supports generated by other 3D printing software packages with support generators. We have been able to save almost one half of the support material as compared to 3D software shipped with the 3D printer while printing the model significantly faster.” The ends of the branches are acting as frangible legs. Pg 7, Col, 1, Para 4, “To allow easy detachment of the support from the rest of the model, a tip is added at its end as shown in Figure 11. Correct length of the tip depends again on the 3D printer and experiments were necessary to find the best value (we used the length of 1 mm).” 
		Further, ‘Vanek, Pg 6 teaches: “It would be possible to consider full structural analysis to progressively compute stress while the object is being built, but it would be computationally expensive. Therefore, we have decided to address the problem from the geometric point of view. We considered only the length and angle of the support and performed tests to find the relationship between the support strut diameter, length, and angle. Since it is problematic to directly estimate these parameters as they depend on the 3D printer and used material, we conducted experiments with different diameters of supports along with various strut lengths and angles.”
		Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Hilpert-PCT to to include the use of the two or more legs, wherein each said leg comprises an individually frangible segment, and each leg is individually severable, whereby each said sacrificial integrated structure is removable upon individual severing of each leg frangible section as taught by ‘Vanek where the columns of the 3D printed integrated structures of ‘Hilpert to reduce 3D printing time and material usage (‘Vanek, Abst).
Further, ‘Hilpert is silent regarding: wherein dimensions of said surface of said reflective optic are about 9.75 [247.65 mm] by 5.8 inches [147.32 mm], 
‘Hilpert-PCT, Pg 5, Co. 1, Para 2, The design is chosen to have a spherical optical surface with a curvature radius of 201.4 mm [7.93 inch] and a mechanical diameter of 76.0 mm [2.99 inch]. Fig 1.  However, It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a reflective optic surface of about 9.75 [247.65 mm] by 5.8 inches [147.32 mm], since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
Still Further, ‘Hilpert is silent regarding: and a surface quality is greater than or equal to about 64 Root Mean Square (RMS).
‘Beyerle does teach: Para 0003, In addition, multi-axis machining results in structures having high topographical variations (e.g., high surface roughness), such as over about 0.635 mm (0.025 inch) variation in surface roughness (i.e., a root mean square surface roughness of RMS 635 μm, a relatively high value for surface roughness). 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Hilpert-PCT with a mirror surface quality greater than or equal to about 64 RMS as taught by ‘Beyerle in order to provide 
reduction of radar absorbing structures e roughness (‘Beyerle, Para 0044).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Hilpert-PCT  and further in view of ‘Vanek and in further view of U.S. 4,492,669 Gerald Gould (‘Gould hereafter), Filed 03/21/1983;

Regarding Claim[s] 9, ‘Hilpert-PCT & ‘Vanek disclose all the claim limitations except is silent regarding: wherein said stiffness to weight ratio comprises a specific stiffness of about 150 E/ρ and a Young's modulus of elasticity of about 300 GPa.
However, ‘Gould, does teach: Col. 1, ln 24 – 31, It is known that beryllium may be made into a product which is inherently reflective and used as a mirror. In prior beryllium mirrors, powders have been used and after suitable heating and pressurization, the external surface of the formed articles were suitably machined and polished. Generally, the initial body was a block of material, which had to be machined to the proper shape.
Wikipedia (below) teaches beryllium to have a Young’s Modulus as 287 GPa with a melting point of 1287 degree C. https://en.wikipedia.org/wiki/Beryllium#:~:text=Beryllium%20is%20a%20steel%20gray,point%20of%201287%20%C2%B0C
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Hilpert-PCT with a mirror made from Beryllium powdered metal as taught by ‘Gould in order to provide a Young’s modulus of elasticity of about 300 GPa (‘Gould, Col. 1, ln 24 – 31).
Examiner note: Claim 9 and dependent claim 1, do not claim any specific material. However, Claim 3 requires an AlSi10Mg alloy. 

Response to Arguments
Applicant’s arguments, see Amendment & Remarks, filed 10/31/2022, with respect to rejection of Claim 20 under 35 U.S.C. 112 has been fully considered and are persuasive.  The  rejection of Claim 20 under 35 U.S.C. 112 has been withdrawn. 
Applicant argues (Pg 9) that ‘Vanek does not suggest that each structure supporting the leaves (“branches” to maintain the tree analogy) are individually frangible. However, 	regarding Claims 1 & 20, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
‘Vanek, clearly states on Pg 7, Col, 1, Para 4, “To allow easy detachment of the support from the rest of the model, a tip is added at its end as shown in Figure 11.”
Applicant’s claim requires: “each said leg comprises an individually frangible segment.” Frangible is defined as: “readily or easily broken.”  https://www.merriam-webster.com/dictionary/frangible

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow proper internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
11/07/2022